Citation Nr: 1436816	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO. 12-01 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a disability rating in excess of 40 percent for chronic lumbar syndrome with degenerative disc disease and lumbar strain (back disability).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.


FINDING OF FACT

During the period on appeal the Veteran's back disability was characterized by pain and was at most limited to 34 degrees of forward flexion and less than two weeks of incapacitating episodes over 12 months.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for the Veteran's service-connected back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5242-5243 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VCAA Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in October 2009 satisfied the duty to notify provisions with respect to the increased rating claim and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, the RO obtained the service personnel records, the reports of VA examinations, along with VA treatment records, private treatment records, and lay evidence.

VA also satisfied its duty to obtain a medical examination when required.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a).  The Veteran was provided with VA examinations (the reports of which have been associated with the claims file) in October 2009 and March 2013.  The Board finds that the VA examinations, taken as a whole, were thorough and adequate and provide a sound basis upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, fully reviewed all medical evidence of record, and specifically addressed the symptoms listed in the relevant criteria in the potentially applicable diagnostic codes.  Moreover, neither the Veteran nor his representative has challenged the adequacy of the examinations.

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

II. Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2013).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

The general rating formula for diseases and injuries of the spine (General Rating Formula) provides for the disability ratings under Diagnostic Codes 5235 to 5243, unless the disability is rated under 5243 and considered under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes for diseases and injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

Under the General Rating Formula, a 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

Note (1) to the General Rating Formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this Note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

As noted above, intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that a 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1) (2013).

As noted above, Note (1) to the General Rating Formula for Diseases and Injuries of the Spine (38 C.F.R. § 4.71a ) specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

When evaluating loss in range of motion, consideration is given to the degree of functional loss caused by pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal disorders rated on the basis of limitation of motion requires consideration of functional losses due to pain).  In DeLuca, the Court explained that, when the pertinent diagnostic criteria provide for a rating on the basis of loss of range of motion, determinations regarding functional losses are to be "'portray[ed]' (38 C.F.R. § 4.40 ) in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Id. at 206.  Under 38 C.F.R. § 4.40, disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and functional loss with respect to all these elements.  Factors involved in evaluating and rating disabilities of the joints include: weakness, fatigability, lack of coordination, restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

Initially, the Board notes that the Veteran is in receipt of a separate 10 percent disability rating for left lower extremity radiculopathy.  The Veteran has not appealed the assignment of this rating and the issue is not before the Board.  Further, the Veteran previously claimed service connection for urinary incontinence, a bilateral hip condition, and right lower extremity radiculopathy.  In an October 2010 rating decision, the RO denied service connection for these conditions.  The Veteran has not appealed this decision and those issues are not before the Board at this time.  However, pursuant to Note (1), the Board will address any additional neurologic abnormalities that may be related to the Veteran's back disability.

Additionally, the record reflects that the Veteran has scars associated with his service-connected back disability.  However, the evidence does not indicate that the scars are painful, unstable, or in excess of 6 square inches and the Veteran has not claimed otherwise.  Therefore, the Board finds that the Veteran is not entitled to a separate compensable rating for scars under Diagnostic Codes 7800 through 7805.  38 C.F.R. § 4.118.

The Veteran has asserted that his back condition has gotten worse.  Specifically, he reports that he has undergone two surgeries since his previous rating decision.  He also reports missing 60-70 days of work per year due to his inability to sit or stand for long periods of time.

The most probative medical evidence from this period consists of the two VA examination reports.  The first, dated in October 2009, reflects that the Veteran reported requiring bed rest 2-3 times per week since his April 2009 surgery.  However, this bed rest was not prescribed by a physician.  It was noted that the Veteran used a cane, shower chair, and other assistive devices.  He also reported that he was working about half his normal hours since his surgery.  Physical examination revealed forward flexion to 34 degrees with objective pain throughout the range of motion.  No change was noted after repetition.  No notation of ankylosis was made.

The March 2013 examination report reflects that the Veteran had forward flexion to 70 degrees.  There was no additional limitation after repetition testing.  The examiner also noted that the Veteran had experienced at least one week but less than two weeks of incapacitating episodes over the previous 12 months.  The Veteran did not report using any assistive devices.  No ankylosis or impairment equal to the level of amputation was noted.  No guarding or spasm was observed.  Scars were noted but they were not painful or unstable or at least 39 square centimeters in size.

Based on the evidence as described, the Board finds that the Veteran's back disability more closely approximates a 40 percent disability rating for the entire period on appeal.  The examination reports reflect that at worst, the Veteran was limited to 34 degrees of forward flexion.  There is no evidence of ankylosis of the thoracolumbar spine.  Under the applicable rating criteria, a 50 percent rating requires ankylosis of the entire thoracolumbar spine.  Further, the March 2013 examination report reflects that the Veteran was prescribed less than two weeks of bed rest in the past 12 months.  The Veteran did report bed rest 2-3 times per week in the months following his April 2009 surgery, however this bed rest was not physician prescribed and therefore does not qualify as incapacitation under Diagnostic Code 5243.  A higher rating is not warranted unless there are incapacitating episodes having a total duration of at least 6 weeks.  Further, the record is negative for any associated neurological conditions in addition to those described above.

The Board has also considered whether the Veteran's back disability resulted in a level of functional loss greater than that already contemplated by the assigned rating for this period.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); 38 C.F.R. §§ 4.40, 4.45.  The Veteran has reported that he is unable to sit for more than 40 minutes or stand for long periods of time without considerable pain.  He has at times also utilized a walker, cane, and other assistive devices.  The evidence reflects that the Veteran has consistently reported pain.  In addition, the March 2013 VA examiner found the functional impairment of the Veteran's back disability was manifested by limitation of motion and pain on movement.  The Veteran was also prescribed bed rest totaling less than two weeks for the previous 12 month period, and has reported missing 60-70 days of work.  However, upon review, the Board finds this impairment does not rise to the level of functional loss greater than that already contemplated in the disability rating assigned.  As described, under Diagnostic Code 5243, the criteria for a 60 percent rating requires at least 6 weeks of physician prescribed bed rest.  Furthermore, range of motion was, at worst, found to involve significant limitation of forward flexion but did not decrease after repetitive testing.  Moreover, the criteria for a higher rating require evidence of ankylosis of the entire thoracolumbar spine.  Based on the medical evidence and the range of motion numbers, particularly those recorded at the March 2013 VA examination, the Veteran does not have functional limitation more closely approximating ankylosis of the entire thoracolumbar spine because he has movement even considering pain, fatigability, weakness, etc.  He does not have such severe lack of function of his back that is most closely approximates ankylosis.  Lastly, as described, the Veteran is already in receipt of a separate rating for left lower extremity radiculopathy, and was denied service connection for urinary incontinence, right lower extremity radiculopathy, and a hip condition.

IV. Extraschedular Considerations

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's back disability is specifically contemplated by the schedular rating criteria.  The Veteran's back disability has been manifested by degenerative changes, bulging discs, painful motion, incapacitating episodes, limitation of motion, and radiculopathy.  The schedular rating criteria specifically contemplate ratings based on this symptomatology.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5242-5243.  In this case, comparing the Veteran's disability level and the symptoms listed in the Rating Schedule, the degrees of disability throughout the entire period under consideration are contemplated by the Rating Schedule and the assigned rating is, therefore, adequate.

The Veteran's back disability, including the radiculopathy, is his only service-connected disability.  Therefore, the Board has considered the effect of all of the Veteran's service connected disabilities combined.  See Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is expressly raised by a veteran or reasonably raised by the record.  In this case, the Veteran has asserted that his back disability prevents him from working full-time. Specifically, he has reported missing 60-70 days a year and reducing the number of work hours. However, he has continued to remain employed at least in a part-time capacity.  He has also not alleged that he is completely unemployable, rather, that he is unable to continue his current position on a full time basis. Thus, the Board finds that Rice is inapplicable because there is no evidence of unemployability due to the Veteran's service-connected back disability.
ORDER

Entitlement to a disability rating in excess of 40 percent for chronic lumbar syndrome with degenerative disc disease and lumbar strain is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


